DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 Response to Amendment
	The amendment filed 09/08/2021 has been entered. Claims 1-2, 4-11, and 13-17 remain pending in the application. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Final Office Action mailed 03/08/2021.
Response to Arguments
Applicant's arguments filed 09/08/2021 regarding the prior art rejections have been fully considered but they are not persuasive. Arguments regarding the 112 rejections were fully considered but are moot as the 112 rejections were withdrawn in light of the amendments.
Houser-364 in combination with Houser-391:

Houser-391 in combination with Houser-364:
See rejection below for paragraph recitations of the yoke sensor arranged to determine the force exerted on the at least one working element by tissue in contact with the at least one working element. Applicant further argues that there is no suggestion to arrange the sensor on the actuation rod connector, “i.e. part of the proximal part of the surgical instrument close to the connection of the releasable distal part of the surgical instrument to obtain the advantages of the invention” (remarks pg. 5). The Office respectfully disagrees. First, Houser-391 teaches a sensor 194 that is inside of the handle (see fig. 2) which is part of the proximal part. Fig. 3 of Houser-364 also teaches a handle with elements inside of it. The part of the instrument of Houser-364 that makes up the distal part does not constitute part of the internal components of the handle. Therefore, when applying the teachings of Houser-364 to Houser-391, it would be clear to one of ordinary skill in the art that the sensor 194 would remain in the handle and in the proximal part of the device. Fig 2 of Houser-391 shows sensor 194 arranged on the actuation rod connector 172, and Fig 6 of Houser-364 shows a sensor 426 arranged on the actuation rod connector 428. Therefore, because Houser-364 teaches a surgical instrument with a proximal part and a distal part, wherein the proximal part is releasably coupled to the distal part – it would be obvious that 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sensor is close to the connection of the releasable distal part of the surgical instrument to obtain the advantages of the invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, The Office maintains that it would be obvious to modify Houser-391 with Houser-364 to achieve the invention of claim 1. 
Claim Objections
Claims 8 and 16 are objected to because of the following informalities: 
Claims 8 and 16, lines 3 and 1 respectively “a force” should read “the force”; and
Claim 16 line 3 “receiving by the processing unit of a signal” should read “receiving by the processing unit the signal”. 
Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“processing unit…configured to determine a force exerted” in claim 8; For examination purposes the processing unit is being interpreted based on ¶0048 of the specification as a spectrometer and calculating device and structural equivalents thereof.
“processing unit…configured to relate the force exerted” in claim 11; For examination purposes the processing unit is being interpreted based on ¶0048 of the specification as a spectrometer and calculating device and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claims 1, 5-7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US 2012/0116364 A1), hereinafter Houser-364, in view of Houser et al. (US 2012/0116391 A1), hereinafter Houser-391.
	Regarding claim 1 Houser-364 discloses (fig. 1-2 and 5-6) a surgical instrument comprising: 
	a distal part (part distal of knob in fig. 2 and 5), wherein the distal part comprises an elongated shaft (shaft connecting housing and end effector; see fig. 2 and 5), at least one working element 140 (see fig. 2 and ¶0027), wherein the at least one working element 140 is movably mounted on a distal end of the shaft (see fig. 2 and ¶0028 – 140 may be removable from the medical device), 
	a proximal part 60D, wherein the proximal part 60D comprises an actuator device 68D (element 68D is a trigger meeting the interpretation under 112f), wherein the actuator device 68D is configured to move the at least one working element 140 with respect to the shaft by movement of an actuation mechanism (see ¶0049), and 
	a sensor 426 arranged to transmit a signal that is representative for a force exerted on the at least one working element 140 (see ¶0047 and 0049) by tissue in contact with the at least one working element 140 (see ¶0048 – “It should be understood that sensor (426) may take a variety of additional or alternative forms… Sensor (426) may also comprise a pressure sensor disposed in the clamp arm of the end effector to measure the pressure applied to tissue by the clamp arm and an opposing blade of the end effector. Sensor (426) may additionally be a combination of two or more of the above-described sensors. For example, one or more sensors (426) may be operable to provide information regarding both clamp force as well as clamp arm position”),
	wherein the sensor 426 is arranged in the actuator device 68D (see fig. 6 and ¶0047) and is configured to measure force and/or strain exerted on the actuator device 68D (see ¶0047 and 0049), 
	wherein the actuator device 68D comprises an actuation rod connector 428, 
	wherein the actuator device 68D comprises a trigger 68D (see fig. 5 and ¶0045,) to transfer an actuation movement of a user to the actuation rod connector 428 of the actuator device (see ¶0049),
	wherein the sensor 426 is arranged on the actuation rod connector 428 (see fig. 6 and ¶0047).
	The Office notes that the embodiment of fig. 5-6 is the same as fig. 1-2 except for the proximal part as described (¶0045).
	Houser-364 is silent regarding the actuation mechanism is an actuation rod; a first end of the actuation rod is connected to the at least one working element.
	However Houser-391, in the same filed of endeavor, teaches of a similar instrument comprising a proximal part comprising: an end effector 200, an actuation rod (tubular actuation member; see ¶0036), wherein a first end of the actuation rod is connected to the at least one working element 200 (see ¶0036) and a second end of the actuation rod is connected to a trigger 168 (see ¶0036).
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-364 to have the actuation mechanism be in the proximal part and be an inner actuation rod that is connected at one end to the end effector and at the second end to the trigger as taught by Houser-391, for the purpose of being able to transmit the force of the trigger to the end effector to move the end effector (see Houser-391 ¶0036).
	Houser-364 as modified teaches the actuation rod connector connected to the second end of the actuation rod. Houser-364 is modified above to have the trigger 68D connected to the second end of the actuation rod and the actuation rod connector 428 is on the trigger 68D (see ¶0047 and fig. 6).
	Houser-364 (fig. 5-6) is further silent regarding the proximal part as releasably connected to the distal part; the actuator device releasably connected to a second end of the actuation rod.

	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-364 (fig. 5-6) to have proximal part as releasably connected to the distal part as taught by Houser-364 (fig. 3), for the purpose of being able to remove the distal part to service it, test it or replace it without having to replace the whole device (see Houser-364 ¶0028).
	Houser-364 as modified teaches the actuator device releasably connected to a second end of the actuation rod. Houser-364 as modified teaches that the actuator device is part of the proximal part of the device and connected to a second end of the actuation rod, that the actuation rod is part of the distal part of the device. Houser-364 is further modified to have the proximal part of the device releasably connected to the distal part of the device.
	Regarding claim 5, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 further discloses (fig. 1-2 and 5-6) the sensor 426 is configured to measure mechanical strain in the actuation rod connector 428 of the actuator device 68D (see ¶0047-0049).
	Regarding claim 6, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Houser-364 further discloses (fig. 1-2 and 5-6) the mechanical strain in the actuation rod connector 428 of the actuator device 68D is representative for the force exerted on the at least one working element 140 (see ¶0047-0049).
	Regarding claim 7, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 further discloses (fig. 1-2 and 5-6) the distal part is 
	Regarding claim 13, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 further discloses (fig. 1-2 and 5-6) the actuator device 68D comprises an actuator 68D (see ¶0045; element 68D actuates therefore it is an actuator), and wherein the actuator 68D is configured to move the actuation rod connector 428 of the actuator device 68D (the actuator is capable of moving the connection element of the actuator device). The language “the actuator is configured to move the actuation rod connector of the actuator device” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Houser-364 meets the structural limitations of the claim, and the actuator is capable of moving the actuation rod connector element of the actuator device. The actuator 68D is connected to the actuation rod connector 428 and is moveable. Further, movement of the actuator 68D causes movement of the actuation assembly (see ¶0049). Therefore the actuator is capable of moving the actuation rod connector element of the actuator device.
	Regarding claim 15, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 further discloses (fig. 1-2 and 5-6) the at least one working element 140 is a forceps (see ¶0045).
	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houser-364 in view of Houser-391 as applied to claim 1 above, and further in view of Davies et al. (US 2013/0345598 A1).
	Regarding claims 2 and 17 Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 as modified is silent regarding the sensor as an optical sensor; the sensor is a Fibre Bragg Grating sensor.
	However Davies, in the analogous art of pressure sensors, teaches of a pressure sensor that is an optical Fibre Bragg Grating sensor (see ¶0021).
	Therefore, the substitution of one known sensor (pressure sensing Fibre Bragg Grating sensor as taught in Davies) for another (pressure sensor as taught in Houser-364) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Davies teaches that a Fibre Bragg Grating sensor is suitable for sensing pressure and the substitution of the Fibre Bragg Grating sensor as taught in Davies would have yielded predictable results, namely, a sensor of Houser-364 that would sensor the force applied to the trigger and the working element. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Houser-364 in view of Houser-391 as applied to claims 1 and 13 above, and further in view Price et al. (US 2013/0324999 A1).
	Regarding claims 8, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 as modified is silent regarding a processing unit, and wherein the processing unit is configured to determine a force exerted on the at least one working element on the basis of the signal of the sensor.
	However Price, in the same filed of endeavor, teaches (fig. 1) of a similar surgical instrument comprising a sensor 80 and a processing unit 40 (see ¶0023; element 40 is a structural equivalent to a spectrometer because it receives input from a signal and outputs a result), and wherein the processing 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-364 as modified to have processing unit configured to determine a force exerted on the at least one working element on the basis of the signal of the sensor as taught by Price, for the purpose of enabling a surgeon to adjust the force as required for the procedure based on the output from the sensor (see Price ¶0025-0027).
	Regarding claims 9-11, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-364 further discloses (fig. 1-2 and 5-6) a position sensor configured to transmit a signal that is representative for the position of the at least one working element 140 with respect to the elongated shaft of the distal part (see ¶0048); the surgical instrument comprises a housing 60D (see fig. 5) and wherein the position sensor is configured to measure the position of the actuator device 68D with respect to the housing 60D (see ¶0048; the sensor can measure both the position of the working element and the position of the actuator device 68D).
	Houser-364 as modified does not expressly disclose that the position sensor is arranged in the proximal part; the surgical instrument comprises a processing unit, and wherein the processing unit is configured to relate the force exerted on the at least one working element to the position of the at least one working element with respect to the elongated shaft of the distal part.
	However Price, in the same filed of endeavor, teaches (fig. 1) of a similar surgical instrument comprising a proximal part 14 and a distal part (22+90), wherein the instrument comprises a position sensor 30 in the proximal part 14 (see fig. 1, ¶0022 and 0024) configured to transmit a signal that is representative for a position (see ¶0024); the surgical instrument comprises a processing unit 40 (see ¶0023; element 40 is a structural equivalent to a spectrometer because it receives input from a signal 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-364 as modified to have the position sensor arranged in the proximal part and to have a processing unit configured to relate the force exerted on the at least one working element to the position as taught by Price, for the purpose of not having to replace the position sensor when the distal part of the device is replaced (see Houser-364 ¶0028) and enabling a surgeon to adjust the force as required for the procedure based on the output from the sensors (see Price ¶0025-0027).
	Regarding claim 14, Houser-364 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 13. Houser-364 further discloses (fig. 1-2 and 5-6) a position sensor configured to transmit a signal that is representative for the position of the at least one working element 140 with respect to the elongated shaft of the distal part (see ¶0048).
	Houser-364 silent regarding a processing unit as configured to control the actuator, dependent on the value of the force exerted on the at least one working element and the value for the position of the at least one working element with respect to the elongated shaft of the distal part.
	However Price, in the same filed of endeavor, teaches (fig. 1) of a similar surgical instrument comprising a position sensor 30 configured to transmit a signal that is representative for a position (see ¶0024); a sensor 80 configured to measure force and/or strain exerted on at least one working element 90 (see ¶0027); an actuator 20 (see ¶0022); a processing unit 40 configured to control the actuator 20, dependent on the value of the force exerted on the at least one working element and a value from the position sensor 30 (see ¶0025-0027).
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-364 as modified to have the processing unit .
	Claims 1, 5, 6, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Houser-391 in view of Houser-364.
	Regarding claim 1 Houser-391 discloses (fig. 2-3B) a surgical instrument comprising: 
	a distal part 170, wherein the distal part comprises an elongated shaft 280 (see fig. 3A, ¶0034 and 0046), at least one working element 240 and an actuation rod (inner actuation member 260; see ¶0036 and 0046), wherein the at least one working element 240 is movably mounted on a distal end of the shaft 280 (see ¶0046 and 0048) and wherein a first end of the actuation rod 260 is connected to the at least one working element 240 (see ¶0046 and 0048), 
	a proximal part 160 comprising an actuator device 168 (element 168 is a trigger meeting the interpretation under 112f; see ¶0035) connected to a second end of the actuation rod (inner actuation member 260; see ¶0036), wherein the actuator device 168 is configured to move the at least one working element 240 with respect to the shaft 280 by movement of the actuation rod 260 (see ¶0036 and ¶0054), and 
	a sensor 194 arranged to transmit a signal that is representative for a force exerted on the at least one working element 240 (see ¶0036) by tissue in contact with the at least one working element 240 (see ¶0041 – “By way of example only, strain gauge output (such as from strain gauge (286) of FIGS. 3A-3B) and/or force output (such as from yoke sensor (194) of FIG. 2, distal pad sensor (226), and/or proximal pad sensor (236) of FIGS. 3A-3B) may be transmitted to control unit (1000) and used to determine the amount, size, type, etc. of tissue clamped within the end effector”, see ¶0042 – “In the 
	wherein the sensor 194 is arranged in the actuator device 168 (see fig. 2 and ¶0036) and is configured to measure force and/or strain exerted on the actuator device 168 (see ¶0036), wherein the force and/or strain exerted on the actuator device 168 is representative for the force exerted on the at least one working element 240 (see ¶0036 and 0042),
	wherein the actuator device 168 comprises an actuation rod connector 172 connected to the second end of the actuation rod (see ¶0036), 	
	wherein the actuator device 168 comprises a trigger 168 (see ¶0035) to transfer a movement to the connection element 172 of the actuator device (inner actuation member; see ¶0035), and
	wherein the sensor 194 is arranged on the actuation rod connector 172 (see fig. 2 and ¶0036).
	Houser-391 is silent regarding the proximal part is releasably connected to the distal part.
	However Houser-364, in the same field of endeavor, teaches (fig. 3) of a surgical instrument with a proximal part (70A+80A) and a distal part 60A, wherein the proximal part (70A-80A) is releasably connected to the distal part 60A (see ¶0036).
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-391 to have proximal part is releasably connected 	
	Houser-391 as modified teaches the actuator device releasably connected to a second end of the actuation rod. Houser-391 teaches that the actuator device part of the proximal part of the device and connected to a second end of the actuation rod; that the actuation rod is part of the distal part of the device; and is modified to have the distal part of the device releasably connected to the proximal part of the device.
	Regarding claim 5, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 further discloses (fig. 2-3B) the sensor 194 is configured to measure mechanical strain in the actuation rod connector 172 of the actuator device 168 (see ¶0036); 
	Regarding claim 6, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Houser-391 further discloses (fig. 2-3B) the mechanical strain in the actuation rod connector 172 of the actuator device 168 is representative for the force exerted on the at least one working element 140 (see ¶0036 and 0042).
	Regarding claim 8, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 further discloses (fig. 2-3B) the surgical instrument comprises a processing unit 1000 (see ¶0036; element 1000 is a structural equivalent to a spectrometer because it receives input from a signal and outputs a result), and wherein the processing unit 1000 is configured to determine a force exerted on the at least one working element 240 on the basis of the signal of the sensor 194 (see ¶0036-0037 and 0042).	
	Regarding claim 13, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 further discloses (fig. 2-3B) the actuator device 168 comprises an actuator 168 (see ¶0035; element 168 actuates therefore it is an actuator), and wherein 
	Regarding claim 15, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 further discloses (fig. 2-3B) the at least one working element 240 is a forceps (see ¶0046 and 0048).
	Regarding claim 16, Houser-391 as modified discloses a method to determine a force exerted on the at least one working element of a surgical instrument of claim 8 (see claim 8 above) 
	Houser-391 further discloses (fig. 2-3B) comprising the steps of: 
	receiving by the processing unit 1000 of a signal that is representative for the force exerted on the at least one working element 240 (see ¶0036-0037), and 
	determining by the processing unit 1000, optionally by calculating, the force that is exerted on the at least one working element on the basis of the signal (see ¶0036-0037 and 0042).
	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houser-391 in view of Houser-364 as applied to claim 1 above, and further in view of Davies.
	Regarding claims 2 and 17 Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 as modified is silent regarding the sensor is an optical Fibre Bragg Grating sensor.
	However Davies, in the analogous art of pressure sensors, teaches of a pressure sensor that is an optical Fibre Bragg Grating sensor (see ¶0021).
	Therefore, the substitution of one known sensor (pressure sensing Fibre Bragg Grating sensor as taught in Davies) for another (pressure sensor as taught in Houser-391) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Davies teaches that a Fibre Bragg Grating sensor is suitable for sensing pressure and the substitution of the Fibre Bragg Grating sensor as taught in Davies would have yielded predictable results, namely, a sensor of Houser-.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Houser-391 in view of Houser-364 as applied to claim 1 above, and further in view of Lohmeier (US 2015/0173840 A1).
	Regarding claim 4 Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Houser-391 as modified is silent regarding the actuation rod connector comprises a thinned section, having a substantially smaller cross sectional area than the cross sectional area in the remainder of the actuation rod connector and wherein the sensor is arranged at the thinned section.
	However Lohmeier, in the same filed of endeavor, teaches (fig. 34) of a similar surgical instrument comprising a working element 2.1 connected to a first end of an actuation rod 21 (see fig. 34) and an actuation rod connector 11 connected to a second of the actuation rod 21 (see fig. 34); a sensor 31 positioned on the connection element 11 (see fig. 34 and ¶0261), wherein the actuation rod connector 11 comprises a thinned section (narrower center or 11; see fig. 34), having a substantially smaller cross sectional area than the cross sectional area in the remainder of the connection element 11 (see fig. 34) and wherein the sensor 31 is arranged at the thinned section (see fig. 34 and ¶0266).
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-391 as modified to have the actuation rod connector comprise a thinned section having a substantially smaller cross sectional area than the cross sectional area in the remainder of the actuation rod connector such that the sensor is arranged at the thinned section as taught by Lohmeier, for the purpose of protecting the sensor by having it in a recess to prevent unwanted damage or interference with the sensor.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Houser-391 in view of Houser-364 as applied to claim 13 above, and further in view of Price.
Regarding claim 14, Houser-391 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 13. Houser-391 silent regarding the processing unit as configured to control the actuator, dependent on the value of the force exerted on the at least one working element and the value for the position of the at least one working element with respect to the elongated shaft of the distal part.
However Price, in the same filed of endeavor, teaches (fig. 1) of a similar surgical instrument comprising a position sensor 30 configured to transmit a signal that is representative for a position (see ¶0024); a sensor 80 configured to measure force and/or strain exerted on at least one working element 90 (see ¶0027); an actuator 20 (see ¶0022); a processing unit 40 configured to control the actuator 20, dependent on the value of the force exerted on the at least one working element and a value from the position sensor 30 for the position of the at least one working element with respect to the elongated shaft of the distal part (see ¶0025-0027).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Houser-391 as modified to have the processing unit configured to control the actuator, dependent on the value of the force exerted on the at least one working element and the value for the position of the at least one working element with respect to the elongated shaft of the distal part as taught by Price, for the purpose automatically adjusting the force required during the surgical procedure to prevent over or under values of force and eliminate user error (see Price ¶0025).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/20/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771